Alice Robie Resnick, J.,
concurring in part and dissenting in part.
{¶ 179} I concur in the majority’s decision to affirm appellant’s convictions. I also concur in the majority’s decision to affirm appellant’s death sentence for the aggravated murder of Leneshia Williams, as charged in Count Two. However, I dissent from the majority’s decision to vacate the death sentence as to Count One, the aggravated murder of Jayla Grant. Believing that the trial court’s denial of appellant’s request to inform the prospective jurors of Jayla Grant’s age did not fundamentally impair appellant’s right to an impartial jury, I would affirm the death sentence as to Count One as well.
{¶ 180} A criminal defendant is not always constitutionally entitled “to have questions posed during voir dire specifically directed to matters that conceivably might prejudice veniremen against him.” Ristaino v. Ross (1976), 424 U.S. 589, 594, 96 S.Ct. 1017, 47 L.Ed.2d 258, citing Ham v. South Carolina (1973), 409 U.S. 524, 527-528, 93 S.Ct. 848, 35 L.Ed.2d 46. Even when the criminal conduct at issue involves allegations of racial or ethnic bias, the United States Supreme Court has declined to adopt a rule requiring trial courts to inquire into such bias in every case. Rosales-Lopez v. United States (1981), 451 U.S. 182, 190, 101 S.Ct. 1629, 68 L.Ed.2d 22, citing Ristaino. See, also, United States v. Lancaster (C.A.4, 1996), 96 F.3d 734, 742 (holding that a per se rule requiring courts to allow defense counsel to ask prospective jurors whether they would be biased in favor of law-enforcement witnesses offends the deference traditionally accorded the trial court’s conduct of voir dire). Cf. Turner v. Murray (1986), 476 U.S. 28, 36-37, 106 S.Ct. 1683, 90 L.Ed.2d 27 (holding that a “capital defendant accused of an interracial crime is entitled to have prospective jurors informed of the race of the victim and questioned on the issue of racial bias”).
*89{¶ 181} Furthermore, as the majority recognizes, this court accords considerable deference to a trial court’s decisions regarding the scope of voir dire, which rests within the discretion of the trial judge and varies in each case. State v. LaMar, 95 Ohio St.3d 181, 2002-Ohio-2128, 767 N.E.2d 166, at ¶ 40, citing State v. Lundgren (1995), 73 Ohio St.3d 474, 481, 653 N.E.2d 304. Unless a defendant can establish a clear abuse of discretion, no prejudicial error will be found in a trial court’s qualification of venirepersons. Id.; State v. Durr (1991), 58 Ohio St.3d 86, 89, 568 N.E.2d 674; State v. Ellis (1918), 98 Ohio St. 21, 120 N.E. 218, paragraph one of the syllabus. An abuse of discretion “connotes more than an error of law or of judgment; it implies that the court’s attitude is unreasonable, arbitrary or unconscionable.” State v. Adams (1980), 62 Ohio St.2d 151, 157, 16 O.O.3d 169, 404 N.E.2d 144.
{¶ 182} As the Supreme Court explained in Ristaino, because voir dire is conducted under the supervision of the trial court, a great deal must, of necessity, be left to its sound discretion. Id. at 594, 96 S.Ct. 1017, 47 L.Ed.2d 258. “This is so because the ‘determination of impartiality, in which demeanor plays such an important part, is particularly within the province of the trial judge.’ ” Id. at 594-595, 96 S.Ct. 1017, 47 L.Ed.2d 258, quoting Rideau v. Louisiana (1963), 373 U.S. 723, 733, 83 S.Ct. 1417, 10 L.Ed.2d 663 (Clark, J., dissenting).
{¶ 183} A specific voir dire question is constitutionally required only when the trial court’s refusal to allow the question would render the defendant’s trial fundamentally unfair. Mu’Min v. Virginia (1991), 500 U.S. 415, 425-426, 111 S.Ct. 1899, 114 L.Ed.2d 493. A claim such as the one appellant makes asserting that a jury was not impartial must focus on the jurors who ultimately sat. State v. Cornwell (1999), 86 Ohio St.3d 560, 564, 715 N.E.2d 1144, citing Ross v. Oklahoma (1988), 487 U.S. 81, 86, 108 S.Ct. 2273, 101 L.Ed.2d 80; State v. Broom (1988), 40 Ohio St.3d 277, 288, 533 N.E.2d 682.
{¶ 184} I would find that the trial court took effective steps to qualify the jurors. The trial court conducted an extensive, sequestered voir dire, during which prospective jurors were individually questioned about their views on the death penalty and their exposure to pretrial publicity. Defense counsel were given extensive leeway to question prospective jurors on a variety of topics.
{¶ 185} Furthermore, the trial court did not merely permit defense counsel to ask generalized questions of fairness and impartiality. Cf. Morgan v. Illinois (1992), 504 U.S. 719, 112 S.Ct. 2222, 119 L.Ed.2d 492 (in which the United States Supreme Court reversed a death sentence because the trial court had refused to ask prospective jurors whether they would automatically impose a death sentence if they found the defendant guilty). The trial court in this case allowed questions covering specific topics aimed at determining prospective jurors’ views on imposing the death penalty and exposing those jurors who would automatically choose *90death upon a conviction of a capital offense. Morgan requires nothing more. See State v. Wilson (1996), 74 Ohio St.3d 381, 386, 659 N.E.2d 292 (construing Morgan).
David C. Stebbins and Angela Miller, for appellant.
{¶ 186} My review of the record convinces me that appellant’s voir dire of the jury was not unduly limited and that voir dire resulted in a fair and impartial jury. Every juror seated indicated that he or she would not automatically vote for the death penalty upon a finding of guilt, that he or she would fairly consider mitigating evidence and life-sentencing options, and that he or she would follow the court’s instructions on the law.
{¶ 187} I believe that these considerations outweigh any possible prejudice that may have occurred from the trial court’s denial of appellant’s request that voir dire focus specifically on the age of Jayla Grant. I would find that appellant has not shown that he was deprived of his right to an unbiased jury. Accordingly, I dissent in part and would affirm the convictions and sentences in all respects.